 
 
I 
108th CONGRESS
2d Session
H. R. 5065 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2004 
Mrs. Christensen introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To repeal certain sections of the Act of May 26, 1936, pertaining to the Virgin Islands. 
 
 
1.Repeal of certain laws pertaining to the Virgin Islands 
(a)RepealSections 1 through 6 of the Act of May 26, 1936, (Chapter 450; 49 Stat. 1372–1373; 48 U.S.C. 1401–1401e) are repealed. 
(b)Effective dateThis section shall be deemed to have taken effect on July 22, 1954.  
 
